DETAILED ACTION
	Applicants’ After-Final Amendment and Response, filed 5/17/2021 have been entered.  Claims 1 and 48 are amended; claim 14 is cancelled; claims 1-3, 5, 8, 10-12, 15, 18, 48-54 are pending and under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Groups I (1-3, 5, 7, 8, 10-12, 14, 15, 18-21) in the reply filed on 8/21/2020 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Withdrawn Rejections
The rejection of claim 14 and 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicants’ cancellation/amendment of the claims.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Evseenko et al., PNAS, 107(31): 13742-13747, 2010 when taken with “Single Cell Passaging Methods”, Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015, hereafter referred to as “RevitaCell,” and “Weekend-Free Culture of Human Pluripotent Stem Cells in mTeSR or TESR-E8,” Stem Cell Technologies, Document 28071, pages 1-4, December 2016, hereafter referred to as “Stem Cell Technologies,” as applied to claims 1-3, 8, 10-12, 15, 48, 49, 52-54  above, and further in view of Chin, 2016, Forming the Hematopoietic Stem Cell Niche from Pluripotent Stem Cells [Doctoral Dissertation, University of California, Los Angeles] is withdrawn in view of Applicants’ cancellation of claim 14.

Response to Arguments
Applicants argue that claim 1 has been amended to recite the features of “modifying the culture conditions by contacting the stem cells with a serum free media comprising BMP4, VEGF, and bFGF for a desired incubation time, and transiently exposing the stem cells to activin A to induce differentiation of the stem cells into hEMP cells” This combination of features is neither taught nor suggested by the cited references and there is no prima facie case of obviousness. Evseenko and RevitaCell do not teach the feature of “transiently exposing the stem cells to activin A to induce differentiation of the stem cells into hEMP cells.” Evseenko teaches culturing the cells in “Basal induction medium was supplemented with optimal concentrations of human VEGF, bFGF, BMP4, and activin A (all at 10 ng/mL ...” Nowhere does Evseenko teach or suggest that the activin A contact should be transient. Furthermore, because Evseenko defined these concentration as optimal, one of ordinary skill in the art would have no motivation to modify Evseenko to transiently exposing the stem cells to activin A. This deficiency is not cured by any of the references of record.” This deficiency is not cured by any of the references of record. Furthermore, one of ordinary skill in the art would have no motivation to modify Evseenko to culture the cells in the absence of mouse embryonic fibroblasts. See p. 6 of the Response.
These arguments have been considered but are not persuasive.  In particular, Evseenko teaches that, “On the basis of production of CD326-CD56+ cells (hEMP), the optimal induction medium was found to be basal medium supplemented with BMP4, VEGF, and bFGF, (all 10 ng/mL) with the inclusion of activinA (10ng/mL) on day 1 only (aka “A-BVF”).”  See p. 1, Mesoderm Induction Conditions of the Supporting Information.  In addition, Figure S1(a) and (E) of Evseenko teaches that activin A was used transiently for the first 24 hours of induction.    Thus, contrary to Applicants’ arguments, Evseenko teaches that for optimal culture conditions, one of skill in the art would want to transiently expose the cells to Activin A transiently (for the first 24 hours of induction).   The rejection is maintained and modified in view of Applicants’ amendments.
Applicants’ arguments on pages 6-7 are not persuasive because they refer to the arguments regarding the Evseenko and RevitaCell rejection, which has been addressed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 10 and 11 recite the trademark mTeSR1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  See also, MPEP 2173.05(u) and ¶608.01(v) which states:  
The relationship between a trademark and the product it identifies is sometimes indefinite, uncertain, and arbitrary. The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark. In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant. Arbitrary trademarks which are liable to mean different things at the pleasure of manufacturers do not constitute such language. Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).
However, if the product to which the trademark refers is set forth in such language that its identity is clear, the examiners are authorized to permit the use of the trademark if it is distinguished from common descriptive nouns by capitalization. If the trademark has a fixed and definite meaning, it constitutes sufficient identification unless some physical or chemical characteristic of the article or material is involved in the invention. In that event, as also in those cases where the trademark has no fixed and definite meaning, identification by scientific or other explanatory language is necessary. In re Gebauer-Fuelnegg, 121 F.2d 505, 50 USPQ 125 (CCPA 1941).
Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 8, 10, 12, 15, 48, 49, 52-54 stand rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al., PNAS, 107(31): 13742-13747, 2010 when taken with “Single Cell Passaging Methods”, Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015, hereafter referred to as “RevitaCell”.   This rejection is modified in view of Applicants’ amendment to the claims.
Regarding claim 1, Evseenko teaches the production of human embryonic mesodermal progenitors (hEMP) which arise from hESCs through the process of EMT.  See p. 13746, col. 2, Discussion and Figure 4.  In particular, Evseenko teaches to induce mesoderm differentiation, colonies of human ES cells (H1, H9 or HES3) were cut into uniform-sized pieces and transferred into 6-well plates precoated with Matrigel and cultured initially in TESR medium.  To induce differentiation to hEMP cells, TESR medium was replaced with basal induction medium Stemline II.  See p. 13747, col. 2, Materials and Methods.  Evseenko teaches that, “On the basis of production of CD326-CD56+ cells (hEMP), the optimal induction medium was found to be basal medium supplemented with BMP4, VEGF, and bFGF, (all 10 ng/mL) with the inclusion of activinA (10ng/mL) on day 1 only (aka “A-BVF”).”  See p. 1 of the Supporting Information.  In addition, Figure S1 of Evseenko teaches that activin A was used transiently for the first 24 hours of induction.  
Regarding claims 2-3, Evseenko teaches human ES cells (H1, H9 or HES3). See p. 13747, col. 2, Materials and Methods.
 	Regarding claim 8 and 10, Evseenko teaches culturing the hES cells in 6-well plates precoated with Matrigel with TESR medium  See p. 13747, col. 2, Materials and Methods.
	Regarding claim 12, Evseenko teaches culturing the cells until 50-60% confluence (see p. 1, col. 1, Mesoderm Induction Conditions of Supporting Information).
	Regarding claim 15, Evseenko teaches that the cells were induced for 3.5 days under A-BVF conditions (see p. 1, col. 1, Mesoderm Induction Conditions of Supporting Information).
	Regarding claim 49, Evseenko teaches using H1, H9 and HES3 cells (p. 13747, col. 2, Materials and Methods).
	Regarding claims 52, Evseenko teaches culturing the cells until 50-60% confluent (p. 13747, col. 2, Materials and Methods).
	Regarding claims 53-54, Evseenko teaches isolating the cells at 3.5 days after induction (p. 13747, col. 2, Materials and Methods).
	Evseenko does not explicitly teach  incubating clusters of stem cells with a Trypsin-like enzyme to generate non-clustered single stem cells; contacting non-clustered stem cells with vitronectin, but not MEFs at a defined single cell density (claim 1, parts a and b); wherein the Trypsin-like enzyme is Trypsin, collagenase, dispase, or Trypsin-EDTA (claim 48).
	However, prior to the effective date of the instant invention, regarding claim 1, RevitaCell teaches methods of passaging single human ES cells comprising, treating the cells with TrypLE select enzyme (a trypsin enzyme), singularizing the cells, culturing the cells on vitronectin substrate (p. 1, col. 2 and Figure 1).
	Regarding claim 48, RevitaCell teaches using TrypLE Select, which is a trypsin enzyme (p. 1, col. 2).
	Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Evseenko, to include single-cell hES cells produced by using the protocol taught by RevitaCell, with a reasonable expectation of success because Evseenko teaches culturing hES cells to produce hEMP cells, and RevitaCell teaches that using single cells would be optimal for cell purity and use.  One of skill in the art would have been motivated to use a single cell suspension improve purity of the hES cells, and further, in view of RevitaCell who state that, “By employing techniques to passage using single cell dissociation, scientists are able to have dependable cells for downstream applications and a basis of comparison for clone selection, imaging, cell sorting, and for work in suspension cultures where cell recovery and cell number are critical to success.”  See p. 1, col. 1, ¶2.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 5 and 50 stand rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al., PNAS, 107(31): 13742-13747, 2010 when taken with “Single Cell Passaging Methods”, Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015, hereafter referred to as “RevitaCell,” as applied to claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 above, and further in view of Stover et al., Methods Mol Biol. 2011 ; 767: 137–146. 
Evseenko and RevitaCell are summarized and relied upon as detailed above.  They do not explicitly teach that the defined single cell density is between about 1.5xl05 and about 8xl05 cells/cm2 (claim 5); or that wherein the defined single cell density is about 1.89xl05 cells/cm2, about 3.2xl05 cells/cm2, about 3.4xl05 cells/cm2, about 3.6 xl05 cells/cm2, about 3.79 xl05 cells/cm2, about 7.2xl05 cells/cm2, or about 7.58 xl05 cells/cm2 (claim 50).
However, prior to the effective date of the claimed invention, Stover teaches plating single cell hES cells at a density of 5 × 104−1 × 105 cells/cm2.  See p. 5, #10.
Accordingly, it would be obvious to plate the single cells as a density taught by Stover with a reasonable expectation of success because Evseenko teaches culturing hEs cells, and RevitaCell teaches culturing single cells, and Stover teaches cell densities to culture single cell hES cells.  It would have been obvious to the skilled artisan to utilize the density taught by Stover to predictably culture hES cells.  In particular, Stover teaches that the cells will migrate to form colonies, therefore if the density is low, they will have difficulty forming colonies, and if they are over-seeded, they will be needed to passaged sooner (p. 5, footnote #5).  Thus, the skilled artisan would have looked to art that taught what density to plate single hES cells for guidance. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 10 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al., PNAS, 107(31): 13742-13747, 2010 when taken with “Single Cell Passaging Methods”, Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015, hereafter referred to as “RevitaCell,” as applied to claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 above, and further in view of “Weekend-Free Culture of Human Pluripotent Stem Cells in mTeSR or TESR-E8,” Stem Cell Technologies, Document 28071, pages 1-4, December 2016, hereafter referred to as “Stem Cell Technologies”.  
Regarding claim 11, RevitaCell teaches that their methods can include ROCK inhibitor Y-27632 to minimize stress from single cell passaging and greatly improves overall cell survival (p. 1, col. 1, Introduction).
Evseenko and RevitaCell are summarized and relied upon as detailed above.  They do not explicitly teach that the culture conditions that facilitate cell growth comprise cultivating the stem cells in mTeSRl media (claim 10).  
However, Stem Cell technologies teaches methods of culturing human ES cells using mTeSR1 or TeSR-E8 on vitronectin (p. 1, Introduction).
Accordingly, it would have been obvious to the skilled artisan to utilize mTeSR1/TeSR-E8 with vitronectin to culture human ES cells, with a reasonable expectation of success because both RevitaCell and Stem Cell Technologies show that using E8 media, mTeSR1, TeSR-E8 in combination with vitronectin are shown to maintain human ES cells, it would obvious to substitute one media for another to achieve the predictable result of growing human ES cells.  In addition it would be obvious to the skilled artisan to add the ROCK inhibitor Y-27632, as taught by RevitaCell, to improve cell survival.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al., PNAS, 107(31): 13742-13747, 2010 when taken with “Single Cell Passaging Methods”, Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015, hereafter referred to as “RevitaCell,” as applied to claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 above, and further in view of WO 2017/075389 A1, Crooks et al., published May 4, 2017, IDS.  
Evseenko and RevitaCell are summarized and relied upon as detailed above.  They do not explicitly teach a step further comprising differentiating the hEMP cells into T cells (claim 18).
However, prior to the effective date of the claimed invention, Crooks teaches the differentiation of hEMP cells into T Cells (Figures 33-36).  Crooks teaches that 3D aggregation of cells at the stage of hEMP produced T-cells (p. 125, lines 7-8).  Crooks teaches that these methods are more cost-effective, less labor-intensive T cells for immunotherapy (p. 2, ¶5).
Accordingly, it would have been obvious to the skilled artisan to utilize the hEMP cells produced by Evseenko and RevitaCell, and then differentiate the hEMP cells into T cells, with a reasonable expectation of success because Evseenko teaches that their methods produce cells that can be used for tissue engineering and therapy, and Crooks teaches that their methods efficiently produce T cells from hEMP cells for therapeutic purposes. Thus, one of skill in the art would have been motivated to do so to efficiently produce therapeutic T cells for use in immunotherapy, as suggested by Crooks. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 51 stands rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al., PNAS, 107(31): 13742-13747, 2010 when taken with “Single Cell Passaging Methods”, Gibco® RevitaCell™ Supplement, Life Technologies, pages 1-4, 2015, hereafter referred to as “RevitaCell,” as applied to claims 1-3, 8, 10, 12, 15, 48, 49, 52-54 above, and further in view of Jin et al., Tissue Engineering: Part A Volume 18, Numbers 13 and 14, 2012.  
Evseenko and RevitaCell are summarized and relied upon as detailed above.  They do not explicitly teach that the substrate comprises a membrane (claim 51).
However, prior to the effective date of the claimed invention, Jin teaches culturing human ES cells on polyester membrane substrates (Abstract) that were coated with Matrigel before cell seeding (p. 1420, col. 2, hESC culture).  Jin teaches that hES cells grown on membranes had shortened doubling times (Abstract); that growing hESCs on membranes showed no considerable difference in pluripotent marker genes (p. 1421, col. 2); and that growing hESCs on a porous membrane provides a better niche for attachment, expansion and differentiation (p. 1426, col. 1, Discussion).
Accordingly, it would have been obvious to the skilled artisan to modify Jin’s techniques and coat the membranes with vitronectin and to grow hES cells, with a reasonable expectation of success because hES cells could maintained on membranes coated with either Matrigel (as taught by Evseenko and Jin) or vitronectin, as shown by RevitaCell.  It would have been obvious to the skilled artisan that hES cells could maintained on membranes coated with either Matrigel (as taught by Evseenko and Jin) or vitronectin, as shown by RevitaCell, with the predictable result of maintaining hES cells, therefore, it would be obvious to the skilled artisan to substitute one extracellular matrix for the other to result in culturing hES cells.  It would be obvious to the skilled artisan to substitute culturing hES cells on a plate for a membrane, as taught by Jin, because the porous membrane showed better attachment, expansion and differentiation of hES cells.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Thaian N. Ton/ Primary Examiner, Art Unit 1632